 Case 2:18-cv-00082-Z-BR Document 45 Filed 07/12/19                        Page 1 of 6 PageID 205

                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                     AMARILLO DIVISION

 DARRELL KIMBROUGH, MSN, FNP-C,                         §
 MARY BENARD, MSN, FNP-C, and                           §
 TINA SPOHN-LEDFORD, MSN, FNP-C;                        §
                                                        §
                  Plaintiffs,                           §
                                                        §
 vs.                                                    §   CIVIL ACTION NO. 2:18-CV-82-D-BR
                                                        §
 NAEEM KHAN, M.D. and AMARILLO                          §
 URGENT CARE, LLC                                       §
                                                        §
                  Defendants.                           §

DEFENDANTS’ BRIEF IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT

            COMES NOW, Defendants Naeem Khan, M.D. and Amarillo Urgent Care and pursuant

to Rule 56 file their motion for summary judgment.

            The Court should grant summary judgment on the grounds that Plaintiffs’ cannot produce

a scintilla of evidence that support their FLSA claims. Plaintiffs were not employees but

independent contractors who provided services under a contract. Plaintiffs’ damages are entirely

speculative in that they created back-dated time logs at the time they terminated their contracts.

            In addition, Plaintiffs are also contributorily responsible for their alleged damages and their

breaches of contract. Plaintiffs breached their contracts by taking patient charges home and thus

violated the law and the clinic’s HIPAA policy. Second, Plaintiffs doctored logbooks regarding

alleged meetings they had with Dr. Khan. And, third, Plaintiffs’ failure to timely complete patient

charting violated their contracts and caused irreparable harm to Defendants.

            For these reasons, summary judgment should be granted.




1576058.1


DEFENDANTS’ BRIEF IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT - PAGE 1
 Case 2:18-cv-00082-Z-BR Document 45 Filed 07/12/19                      Page 2 of 6 PageID 206

            Factual and Procedural Background

            1)     This is a dispute over alleged violations of the Fair Labor Standards Act. Plaintiffs

bring suit for unpaid overtime and for claims of retaliation.

            Summary Judgment Standard

            2)     Summary judgment is proper when the pleadings, depositions, admissions,

disclosure materials on file, and affidavits, if any, "show[] that there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law." Fed. R. Civ. P. 56(a),

(c)(1). A fact is material if the governing substantive law identifies it as having the potential to

affect the outcome of the suit. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S. Ct. 2505,

91 L. Ed. 2d 202 (1986). An issue as to a material fact is genuine "if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party." Id.; see also Bazan ex rel. Bazan

v. Hidalgo County, 246 F.3d 481, 489 (5th Cir. 2001) ("An issue is 'genuine' if it is real and

substantial, as opposed to merely formal, pretended, or a sham."). To demonstrate a genuine issue

as to the material facts, the nonmoving party "must do more than simply show that there is some

metaphysical doubt as to the material facts." Matsushita Electric Industrial Company v. Zenith

Radio Corporation, 475 U.S. 574, 586, 106 S. Ct. 1348, 89 L. Ed. 2d 538 (1986). The nonmoving

party must show that the evidence is sufficient to support the resolution of the material factual

issues in his favor. Anderson, 477 U.S. at 249 (citing First National Bank of Arizona v. Cities

Service Company, 391 U.S. 253, 288-89, 88 S. Ct. 1575, 20 L. Ed. 2d 569 (1968)).

            No evidence of essential elements of claims

            3)     The Fair Labor Standard Act (FLSA) guarantees overtime pay to employees

engaged in the production of goods for commerce -- individual coverage -- or employed in an

enterprise engaged in commerce or in the production of goods for commerce -- enterprise



1576058.1


DEFENDANTS’ BRIEF IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT - PAGE 2
 Case 2:18-cv-00082-Z-BR Document 45 Filed 07/12/19                   Page 3 of 6 PageID 207

coverage. 29 U.S.C.S. § 207(a)(1). Traylor v. Dallas Area Habitat for Humanity, Inc., 2014 U.S.

Dist. LEXIS 98827 *, 2014 WL 3579810.

            4)    Defendants assert that Plaintiffs cannot meet the essential elements for any FLSA

claims. For these reasons, summary judgment should be granted.

            FLSA definition for employees

            5)    The definition of employee under the FLSA is particularly broad. See Nationwide

Mut. Ins. Co. v. Darden, 503 U.S. 318, 326, 112 S. Ct. 1344, 117 L. Ed. 2d 581 (1992) (noting that

the FLSA "stretches the meaning of 'employee' to cover some parties who might not qualify as

such under a strict application of traditional agency law principles"). To determine if a worker

qualifies as an employee, we focus on whether, as a matter of economic reality, the worker is

economically dependent upon the alleged employer or is instead in business for himself. Herman

v. Express Sixty-Minutes Delivery Serv., Inc., 161 F.3d 299, 303 (5th Cir. 1998). To aid us in this

inquiry, we consider five non-exhaustive factors: (1) the degree of control exercised by the alleged

employer; (2) the extent of the relative investments of the worker and the alleged employer; (3)

the degree to which the worker's opportunity for profit or loss is determined by the alleged

employer; (4) the skill and initiative required in performing the job; and (5) the permanency of the

relationship. Id. No single factor is determinative. Brock v. Mr. W Fireworks, Inc., 814 F.2d 1042,

1043-44 (5th Cir. 1987). Rather, each factor is a tool used to gauge the economic dependence of

the alleged employee, and each must be applied with this ultimate concept in mind. Id.

            6)    The contractual designation of [a] worker as an independent contractor is not

necessarily controlling." Thibault v. Bellsouth Telecomms., Inc., 612 F.3d 843, 846 (5th Cir. 2010).

However, such a designation is relevant where it mirrors economic reality. Hopkins, 545 F.3d at

346.



1576058.1


DEFENDANTS’ BRIEF IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT - PAGE 3
 Case 2:18-cv-00082-Z-BR Document 45 Filed 07/12/19                     Page 4 of 6 PageID 208

            Plaintiffs are independent contractors

            7)     Plaintiffs all signed contracts to work at Defendants’ clinic and conducted

themselves as independent contractors.        See Declarations of Cris Rico and Dr. Naeem Khan at

Appx. 2 & 5; Plaintiff’ Mary Benard’s contract at Appx. 7-15; Plaintiff Derrell Kimbrough’s

deposition at Appx. 39, 40, 142-143, Exhibit 1 (Appx. 142-143); Plaintiff Tina Spohn-Ledford’s

deposition at Appx. 175-176, Exhibit 1 (Appx. 246-247).

            8)     Plaintiffs’ contracts had a set term of employment and provisions that provided for

the professional and ethical standards required of licenses health care providers, the expiration or

termination of their contracts, among other requirements. Plaintiffs all worked for other clinics or

providers at the same time they worked with the clinic. By all accounts, Plaintiffs are not

employees and thus exempt from the FLSA.

            9)     The evidence is undisputed that Plaintiffs are independent contractors, and,

therefore, their claims fail as a matter of law.

            No evidence of damages

            10)    Rule 56(c) of the Federal Rules of Civil Procedure mandates the entry of summary

judgment against a party who fails to make a showing sufficient to establish the existence of an

element essential to the party's case. Celotex Corp. v. Catrett, 477 U.S. 317, 322, 106 S. Ct. 2548,

91 L. Ed. 2d 265 (1986). It is undisputed that evidence of damages is an essential element of

Plaintiffs' FLSA claim. See 29 U.S.C. §§ 207(a)(1); 216(b). Where the plaintiffs cannot present

evidence of damages, summary judgment should be granted. See eg. Infusion Res., Inc. v.

Minimed, Inc., 351 F.3d 688, 696 (5th Cir. 2003) (Plaintiff "could not show any damages resulting

from its remaining non-antitrust claims. Therefore, the district court was correct in dismissing

these remaining claims ...."; TrueBeginnings, LLC v. Spark Network Servs., Inc., 631 F. Supp. 2d

849, 858 (N.D. Tex. 2009) ("without evidence of damages, plaintiff cannot raise a genuine issue

1576058.1


DEFENDANTS’ BRIEF IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT - PAGE 4
 Case 2:18-cv-00082-Z-BR Document 45 Filed 07/12/19                   Page 5 of 6 PageID 209

of material fact to defeat summary judgment on its claims ...."); Schuhart v. Chase Home Fin.,

LLC, 2006 U.S. Dist. LEXIS 46574, 2006 WL 1897263, at *6 (S.D. Tex. July 10, 2006)

(dismissing claims where "Plaintiffs have failed to present any evidence showing that they suffered

out-of-pocket damages ...").

            11)   In this case, Plaintiffs concede that they cannot present evidence of damages and

that all of their damages are purported estimates they backdated. Plaintiff Ledford prepared her

own chart “estimates” at or just before the time she quit. See Appx. 188, Exhibit 3. Ledford

admits she has no evidence to support her claims. See Appx. 197-198, 200. Kimbrough chart

“estimates” made after he quit. Appx. 150



                                                   Respectfully submitted,



                                                   By: _________________________________
                                                       Casey Erick
                                                       Texas Bar No. 24028564

                                                        COWLES & THOMPSON, P.C.
                                                        901 Main Street, Suite 3900
                                                        Dallas, TX 75202
                                                        (214) 672-2138 (Tel)
                                                        (214) 672-2338(Fax)
                                                        E-mail: cerick@cowlesthompson.com

                                                        ATTORNEYS FOR DEFENDANTS
                                                        NAEEM KHAN, M.D. and
                                                        AMARILLO URGENT CARE, LLC




1576058.1


DEFENDANTS’ BRIEF IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT - PAGE 5
 Case 2:18-cv-00082-Z-BR Document 45 Filed 07/12/19              Page 6 of 6 PageID 210

                               CERTIFICATE OF SERVICE

        I Certify that on July 12, 2019, a copy of Defendants’ Motion for Summary Judgment and
Brief In Support was served electronically on all known counsel for Plaintiffs:

Shawn D. Twing
Mullin, Hoard & Brown, LLP
500 S. Taylor, Suite 800
P. O. Box 31656
Amarillo, Texas 79120-1656
stwing@mhba.com

Elizabeth A. Chermel
Mullin, Hoard & brown, LLP
2515 McKinney Ave., Suite 900
Dallas, Texas 75201
bchermel@mhba.com



                                           ___________________________
                                           Casey Erick, Esq.




1576058.1


DEFENDANTS’ BRIEF IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT - PAGE 6
